DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by LaShanya R. Nash (Reg # 73336) per email communication on 04/28/2021 following a telephone interview on 04/28/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 06/06/2019):

Claim Amendments:

1. (Currently Amended) A method comprising: 
receiving, at a network device, a first list including a first set of network packet parameters, 
wherein the first set of network packet parameters are usable for monitoring network traffic in accordance with a first monitoring criteria; 
receiving, at the network device, a second list including a second set of network packet parameters, 

determining, by the network device, a sequential order for arranging the first list with respect to the second list during a concatenation, 
wherein the sequential order is designated by a sorting rule that assigns a priority to each of the first list and the second list,
wherein the sorting rule comprises a lexicographical order; 
generating, by the network device, a concatenated list by concatenating the first set of network parameters and the second set of network parameters in a manner that forms a single set included in the concatenated list, 
wherein the concatenating comprises linking the first set of network parameters of the first list with the second set of network parameters of the second list in an order consistent with the determined sequential order and based on the priority assigned to the first list and the priority assigned to the second list; and 
programming the network device with the concatenated list such that monitoring network traffic through the network device is performed in accordance with the first monitoring criteria associated with the first list and the second monitoring criteria associated with the second list,
wherein determining the sequential order further comprises: 
determining a first text-based identifier associated with the first list; 
determining a second text-based identifier associated with the second list; 
sorting the first text-based identifier and the second text-based identifier based on the lexicographical order; 
assigning a high priority to either the first list or the second list corresponding to the respective text-based identifier that is sorted higher in the lexicographical order; and 
assigning a low priority to either the first list or the second list corresponding to the respective text-based identifier that is sorted lower in the lexicographical order.

2. (Canceled) 

3. (Canceled) 

4. (Currently Amended) The method of claim 1 [[3]], wherein generating the concatenated list further comprises: arranging the list that is assigned to the higher priority first in the sequential order; and arranging the list that is assigned to the lower priority second in the sequential order.

11. (Currently Amended) A switch, comprising: 
a processor; 
a non-transitory machine-readable storage medium comprising instructions executable by the processor, 
the instructions programming the processor to: 
receive a first list including a first set of network packet parameters, 
wherein the first set of network packet parameters are usable for monitoring network traffic in accordance with a first monitoring criteria; 
receive a second list including a second set of network packet parameters, 
wherein the second set of network parameters are usable for monitoring network traffic in accordance with a second monitoring criteria that is different from the first monitoring criteria; and 
determine a sequential order for arranging the first list with respect to the second list during a concatenation, 
wherein the sequential order is designated by a sorting rule that assigns a priority to each of the first list and the second list; 
generate a concatenated list by concatenating the first set of network parameters and the second set of network parameters in a manner that forms a single set included in the concatenated list, 
wherein the concatenating comprises linking the first set of network parameters of the first list with the second set of network parameters of the second list in an order consistent with the determined sequential order and based on the priority assigned to the first list and the priority assigned to the second list; 
monitor the network traffic through the switch by identifying one or more packets in the network traffic corresponding to the first monitoring criteria and corresponding to the second monitoring criteria; 
program a single hardware lookup of the switch with the concatenated list such that monitoring network traffic is performed in accordance with the first monitoring criteria associated with the first list and the second monitoring criteria associated with the second list;
store the first list in an Open vSwitch Database (OVSDB), including a first time-based identifier associated with the time which the first list was stored; 
store the second list in the OVSDB, including a second time-based identifier associated with the time which the second list was stored; 
sort the first time-based identifier and the second time-based identifier based on a chronological order; 
assign a high priority to either the first list or the second list corresponding to the respective text-based identifier that is sorted higher in the lexicographical order; and 
assign a low priority to either the first list or the second list corresponding to the respective text-based identifier that is sorted lower in the lexicographical order.

12. (Canceled) 

13. (Currently Amended) The switch of claim 11 [[12]], wherein the instructions further program the processor to: monitor the traffic through the switch using counters such that the traffic flow is not manipulated.

14. (Currently Amended) The switch of claim 11, further comprising the [[an]] Open vSwitch Database (OVSDB).

15. (Canceled)

Reasons for Allowance
Claims 1, 4-11, 13-14 and 16-20 are allowed. 

Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:

A method comprising: 
receiving, at a network device, a first list including a first set of network packet parameters, 
wherein the first set of network packet parameters are usable for monitoring network traffic in accordance with a first monitoring criteria; 
receiving, at the network device, a second list including a second set of network packet parameters, 
wherein the second set of network parameters are usable for monitoring network traffic in accordance with a second monitoring criteria that is different from the first monitoring criteria; and 
determining, by the network device, a sequential order for arranging the first list with respect to the second list during a concatenation, 
wherein the sequential order is designated by a sorting rule that assigns a priority to each of the first list and the second list,
wherein the sorting rule comprises a lexicographical order; 
generating, by the network device, a concatenated list by concatenating the first set of network parameters and the second set of network parameters in a manner that forms a single set included in the concatenated list, 
wherein the concatenating comprises linking the first set of network parameters of the first list with the second set of network parameters of the second list in an order consistent with the determined sequential order and based on the priority assigned to the first list and the priority assigned to the second list; and 
programming the network device with the concatenated list such that monitoring network traffic through the network device is performed in accordance with the first monitoring criteria associated with the first list and the second monitoring criteria associated with the second list,

determining a first text-based identifier associated with the first list; 
determining a second text-based identifier associated with the second list; 
sorting the first text-based identifier and the second text-based identifier based on the lexicographical order; 
assigning a high priority to either the first list or the second list corresponding to the respective text-based identifier that is sorted higher in the lexicographical order; and 
assigning a low priority to either the first list or the second list corresponding to the respective text-based identifier that is sorted lower in the lexicographical order.


Note that the closest prior art Barton et al. (US 2019/0319855, “Barton”) discloses prioritized rule set identification and on-demand constrained deployment in constrained network devices. Barton’s disclosure describes a network with a management device and constrained network devices. The management device identifies all available rules and prioritizes a rule set. The prioritized rule set has selected available rules ordered relative to priority of execution by the corresponding constrained network device relative to a corresponding device context. However, the claimed invention discloses concatenating a first set of parameters and a second set of parameters based on a determined sequential order and a priority rule assigned to a first list and a second list that are associated with the first set and the second set of parameters, respectively. A concatenated list is created by concatenating the parameters in a manner that forms a single set. When the claimed invention determines the sequential order in a lexicographical order, it determines a first and a second text-based identifiers associated with the first and the second list, respectively, and assigns either a high or a low priority to the lists. In particular, Barton fails to disclose or render obvious the two separate sets of parameters concatenated based on the determined 
Note that the second closest prior art Horn et al. (US 2019/0132216, “Horn”) discloses network property verification. Horn’s disclosure describes a method for obtaining packet handling rules from a firewall and a routing table and translating the packet handling rules to canonical data structures based on priority of rules at a given routing table or a firewall. However, the claimed invention discloses concatenating a first set of parameters and a second set of parameters based on a determined sequential order and a priority rule assigned to a first list and a second list that are associated with the first set and the second set of parameters, respectively. A concatenated list is created by concatenating the parameters in a manner that forms a single set. When the claimed invention determines the sequential order in a lexicographical order, it determines a first and a second text-based identifiers associated with the first and the second list, respectively, and assigns either a high or a low priority to the lists. In particular, Horn fails to disclose or render obvious the two separate sets of parameters concatenated based on the determined sequential order and the priority assigned to the lists associated with the sets of parameters as claimed.
Note that the third closest prior art Mohanram (US 2018/0351804) discloses identification of conflict rules in a network intent formal equivalence failure. Mohanram’s disclosure describes a first and a second model of network intents. Mohanram detects that the models are in conflict with respect to a network device. IF the models are in conflict, it is determined whether a given rule of a plurality of rules associated with the first model is a conflict rule. However, the claimed invention discloses concatenating a 
Note that the Monier et al. (US 2019/0007333, “Monier”) discloses packet servicing priority based on communication initialization. Monier’s disclosure describes a routing device prioritizes packets in a buffer according to when nodes have initiated communication sessions with a service provider, and the routing device gives priority to nodes that have initiated communication sessions. However, the claimed invention discloses concatenating a first set of parameters and a second set of parameters based on a determined sequential order and a priority rule assigned to a first list and a second list that are associated with the first set and the second set of parameters, respectively. A concatenated list is created by concatenating the parameters in a manner that forms a single set. When the claimed invention determines the sequential order in a lexicographical order, it determines a first and a second text-based identifiers associated with the first and the second list, respectively, and assigns either a high or a 

Regarding claim 11, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 4-10, 13-14 and 16-20, these claims depend from one of claims 1 and 11 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/HARRY H KIM/           Examiner, Art Unit 2411